Name: Commission Regulation (EEC) No 483/80 of 28 February 1980 on the non-application of monetary compensatory amounts to products undergoing certain forms of handling in a Member State and being returned thereafter to the Member State of dispatch
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2. 80 Official Journal of the European Communities No L 56/ 17 COMMISSION REGULATION (EEC) No 483/80 of 28 February 1980 on the non-application of monetary compensatory amounts to products under ­ going certain forms of handling in a Member State and being returned thereafter to the Member State of dispatch In each Member State this power shall be exercised in accordance with the principles currently applicable in that State governing non-discrimination between appli ­ cants and the freedom of trade and industry. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( J ), as last amended by Regulation (EEC) No 987/79 (2), and in particular Article 6 thereof, Whereas Article 1 (3) of Regulation (EEC) No 974/71 provides that monetary compensatory amounts shall apply only to the extent necessary to prevent trade disturbances ; Whereas for certain transactions the application of monetary compensatory amounts may have the oppo ­ site effect to the one desired ; whereas it is appropriate to provide for the non-application of monetary compensatory amounts for such transactions and to adopt the necessary implementing rules ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 The non-application of monetary compensatory amounts provided for in Article 1 shall be allowed on condition that :  the applicant is a natural or legal person esta ­ blished in the Member State of dispatch ,  the authorized forms of handling are undertaken in the Member State of destination on the instruc ­ tions and for the account of the applicant,  the products, after having undergone the permitted forms of handling, are returned within a period fixed by the competent authorities of the Member State of dispatch and which does not exceed six months,  the competent authorities of each of the Member States concerned authorize the transactions in ques ­ tion . HAS ADOPTED THIS REGULATION : Article 3 Member States shall take all necessary measures to ensure that the transactions are carried out under offi ­ cial supervision and that the quantity of products dispatched agrees with the quantity returned after making allowance for unavoidable waste and losses in the course of the handling. Article 1 1 . Member States are hereby authorized not to apply monetary compensatory amounts to products set out in the Annex hereto which are dispatched temporarily from one Member State to another to undergo the forms of handling mentioned in the Annex in respect of the product concerned . 2 . The competent authorities of the Member States may refuse to grant the benefit of the arrangements provided for in this Regulation if the character of the applicant or the nature of the handling envisaged is not such as to guarantee that the whole transaction will be effected in accordance with the rules in force . Article 4 For the purposes of Article 3 , Member States shall use the 'information document to facilitate the temporary exportation of goods' as provided for in Annex E. 8 to Council Decision 77/41 5/EEC (3 ). In box C of the information document, headed 'nature of proposed operations', the words 'Handling under Regulation (EEC) No 483/80 ' shall be inserted and the same words shall appear on the Community transit docu ­ ments and on all relevant customs declarations . (!) OJ No L 106, 12 . 5 . 1971 , p . 1 . I2 ) OJ No L 123 , 19 . 5 . 1979 , p . 9 . (J ) OJ No L 166, 4 . 7 . 1977, p. 1 . No L 56/ 18 Official Journal of the European Communities 29 . 2. 80 Article 5 1 . If the non-application of monetary compensa ­ tory amounts involves exemption from a monetary compensatory amount, the applicant must lodge a security equal to the amount which would otherwise have been levied. The security shall be lodged, at the choice of the appli ­ cant, in cash or in the form of a guarantee issued by an institution satisfying the requirements laid down by the Member State with which the security is to be lodged . 2 . Except in cases of force majeure, the security referred to in paragraph 1 shall be forfeit in its entirety or in proportion to the quantity of products concerned : (a) if the products have undergone an unauthorized form of handling, or (b) if the relevant transaction has not been completed within the time prescribed . 3 . Where, by reason of the application of this Regu ­ lation, the monetary compensatory amount has not been granted and the security referred to in paragraph 1 has become forfeit, whether wholly or in part, the monetary compensatory amount shall , at the request of the party concerned, be granted in respect of the quantities concerned . Where the provisions of this paragraph are applied, the period referred to in Article 15 of Regulation (EEC) No 1380/75 (!) shall commence on the day on which the security is for ­ feited. Article 6 Member States shall provide all necessary information and assistance to each other for the purpose of enabling this Regulation to be applied correctly. They shall inform the Commission annually, in the month of January, of the number of cases dealt with and the quantities involved under this Regulation during the previous year. Article 7 This Regulation shall enter into force on 1 April 1980 . The provisions of Article 1 shall also apply to transac ­ tions which have been undertaken on or after 1 October 1 978 , provided that the competent authorities are in a position to verify, to their satisfaction , the quantities of products dispatched, dried and sent back in accordance with the said Article . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX List of products referred to in Article 1 CCT heading No Description Form of handling 10.05 B Maize : others Drying (') OJ No L 139, 30 . 5 . 1975, p. 37.